EXHIBIT 10.26
(Tekelec Logo) [g25581g2558149.gif]
2010 SALES COMPENSATION POLICY PROVISIONS APPLICABLE TO SVP, GLOBAL SALES*
*Excerpted from Company-wide 2010 Sales Compensation Policy

          Confidential   Page 1   Initials ___

 



--------------------------------------------------------------------------------



 



INTRODUCTION
The purpose of this policy is to outline the Sales organization and
administration of the Sales compensation program. The compensation program is
designed to recognize and compensate the efforts and achievements of individual
sales professionals and to provide incentives to meet Tekelec’s overall business
objectives.
Sales Philosophy
Tekelec’s incentive plan is designed to reward individuals that meet and exceed
their sales goals in support of Tekelec’s strategic objectives with uncapped
cash incentives and President’s Club recognition.
Plan Period
This plan is in effect as of January 1, 2010 and will remain in effect until
replaced or amended.
Plan Administration
This plan will be administered by the SVP of Global Sales with approval of the
President and CEO or delegate and with oversight provided by the Sales
Compensation Committee. Decisions on any questions regarding content,
interpretation, or administration of the plan will be final and binding. The
President and CEO reserves the right to apply, modify or waive application of
any provision of this plan to any contracts that contain modified or special
products or special pricing considerations of non-standard terms and conditions.
No changes to the policy and no exceptions to sales plan provisions will be
authorized without the approval of the Sales Compensation Committee. Written
requests to the Sales Compensation Committee for exceptions should be made by
the SVP Global Sales. Any approved sales plan policy deviation or exception must
be confirmed in writing and unless otherwise stated will only apply to the
transaction being excepted. The President and CEO has final approval and
authority over all decisions, rulings, and alterations of this policy. All
changes will be made in writing and will be effective within thirty (30) days of
notice.

          Confidential   Page 2   Initials ___

 



--------------------------------------------------------------------------------



 



Ethical and Legal Standards
It is the policy of Tekelec to conduct business in a highly ethical manner. The
employee may not offer, provide, solicit or receive any payment, goods, or
services that are or appear to be a bribe, kickback, or other type of improper
or illegal payment from anyone involved in an actual or potential business
transaction. Tekelec Sales employees may provide gifts, favors, and
entertainment to customers when they are consistent with Tekelec business
practices and policies. All gifts and entertainment are to be of a nominal value
and in good taste. Any violation of this policy will subject the employee to
possible revocation of any incentive compensation provided by this Plan as well
as possible disciplinary action up to and including termination and legal
recourse.
Any fraud, misrepresentation or other malfeasance committed or aided by an
employee in connection with a transaction will be considered a serious violation
of an employee’s professional duties, and will result in the forfeiture of any
commission the employee would otherwise have earned with respect to such
transaction and will be considered grounds for immediate termination of
employment. Such unethical acts include but are not limited to the following:
proposing or entering into any unauthorized “side letter” or into any other
understanding with the customer that is not reflected in a written contract
signed by an authorized Tekelec representative; making false statements or
claims (e.g., knowingly misrepresenting facts to Tekelec employees, customers or
third parties with the intent to induce action or reliance on the deception);
offering or providing bribes or kickbacks; misusing Tekelec’s or the customer’s
confidential information; falsifying or withholding records or documents;
failure to follow the Sales Policy issued by Tekelec from time to time; and
intentionally delaying a contract or order to maximize commissions. Additional
commitments and/or terms outside a customer contract, commonly referred to as
“side letters,” may come in many forms and include (i) memos or letters to the
customer, (ii) emails confirming additional terms or commitments, (iii) oral
communications, (iv) new terms that will be reflected in an amended contract, or
(v) any other forms of understanding with the customer that conflict with the
terms of the customer contract.
Please refer to Tekelec’s Code of Business Conduct for Employees, Directors, and
Officers for additional information.

          Confidential   Page 3   Initials ___

 



--------------------------------------------------------------------------------



 



SALES OBJECTIVES AND ORGANIZATION
The key objective of the compensation plan is to provide a means of reward for
outstanding field sales achievement. The level of compensation is based on the
attainment of assigned sales quotas or objectives. The plan is also intended to
attract, motivate, and retain the highest performing sales professionals.
The Sales organization is responsible for seeking out and successfully closing
high-quality orders that meet Tekelec’s financial objectives. The Sales
organization is also responsible for building and maintaining positive,
long-term relationships with current and potential customers.
Eligibility
Participation in the Sales Compensation Plan is limited to individuals who are
an integral part of the Tekelec selling process, influence and impact the
customer’s buying decision, and are responsible for retiring a quota. Only the
following Tekelec positions are included in the Plan:



Sales Positions
 
SVP Global Sales
 
[additional non-officer positions omitted]

          Confidential   Page 4   Initials ___

 



--------------------------------------------------------------------------------



 



Quota
Quota is a sales target assigned to sales professionals measured in total
dollars sold on a quarter and/or annual basis. This compensation plan provides
for three types of quotas:

  1.   Direct Quota — The sales objective assigned directly to a sales
professional. The sum of all direct quotas equals the GPS’s objective for order
input.     2.   Managed Quota — A rollup of the direct quotas assigned to
individuals who report to a Sales Director or above.     3.   Tracking Quota — A
sales objective assigned to a Sales Manager or product team that tracks a direct
quota specific to a product or group of products.

For 2010, each Sales Employee may receive a specific quota for “Established” and
“Emerging” products. ”Emerging” products are defined as performance monitoring
and Mobile Messaging products along with Eagle XG and its associated
applications and Services (PS, TekelecCare). ”Established” products are defined
as Eagle plus Eagle based applications, Global Number Portability, and
associated Services (PS, TekelecCare).
Quotas may be adjusted at any time in the event circumstances warrant
modification. When possible, written notification will be provided thirty
(30) days prior to the effective date. The SVP Sales and the Sales Compensation
Committee must approve quota adjustments.
Quotes
Record of Discounts and Special Terms
It is a requirement that every quote presented to a customer, distributor,
representative, or end user is prepared by the Tekelec quoting function. If
discounts or special terms apply, then a document such as a letter or quote
review form must be attached, clearly describing the nature of the discount or
special terms. It must also contain the proper approval signatures. If there are
cases in which this procedure is violated either willfully or through neglect,
the employee may be subject to termination and the President and CEO may reduce
or deny commission for the order in question.

          Confidential   Page 5   Initials ___

 



--------------------------------------------------------------------------------



 



Quotes, Tools, and Forecasting
It is the responsibility of each sales employee to use the proper tools and
procedures for quoting products and/or services to customers. This includes, but
is not limited to, using the automated quote tools for Generally Available
(GA) products, obtaining pre-GA quotes directly from the Quote and/or Product
Management functions as appropriate, and entering these business opportunities
in the Sales Forecasting tools with a high degree of completeness and accuracy.
This information is vital to Tekelec’s successful operation from a
manufacturing, as well as financial, perspective.
ORDERS
Definition of Orders
An order may be booked on the basis of a Purchase Order, a Contract, or any
other document that satisfies the requirements of the Corporate Order Policy.
Additionally, an order must be approved based on Tekelec’s Approval Authority
Matrix, also available from Tekelec’s Finance team. The Corporate Order Policy
and the Approval Authority Matrix are incorporated by reference into the 2010
Sales Compensation Policy — Please refer to Signal’s Finance link for Tekelec’s
Corporate Order Policy. Note that there may be differences between what Tekelec
is required to book as an order based on the Corporate Order Policy and the
treatment of that order booking for commission purposes under this Sales
Compensation Policy.
Windfall Provision
If a single order or collection of orders exceeds 200% of the quota for the
sales employee’s annual quota period, or if delivery is scheduled over an
extended period of time, a “windfall” may be declared. In such a situation the
Compensation Committee will review the order. They may elect to:

  a.   Make a payment     b.   Schedule the payment over time     c.   Reduce
the payment     d.   Split the payment with other parties     e.   Make payments
as revenue is taken

Debookings/Chargebacks
For product-related orders, debookings due to Tekelec’s inability to deliver the
requested product on time will not reduce the sales employee’s approved

          Confidential   Page 6   Initials ___

 



--------------------------------------------------------------------------------



 



commissions. Debookings that are the result of changes in the booked order due
to customer requested changes will be charged back to the sales employee of
record immediately. To minimize any hardship to the employee, Tekelec will
consider repayment of approved commissions that had previously been paid on a
debooked order over time, depending on the timing of the original payment.
However, all chargebacks must be recovered within a twelve (12) month period and
in accordance with the appropriate state, federal and country laws.
Any debooking on which commissions are charged back will also restore quota
previously retired within the same calendar year. For significant amounts, the
impact to quota retirement may be recognized over time, but in no case over a
period longer than twelve (12) months. Any negative quota not reconciled within
the same calendar year will be taken into consideration in the following year’s
quota setting. Negative quotas will have an impact on accelerator qualification.
In the event the sales employee terminates employment with Tekelec prior to
Tekelec recovering debooked commissions, these monies will be deducted from the
sales employee’s final paycheck subject to the approval of Human Resources, the
President and CEO and the Senior Vice President Global Sales.
Corporate Order Policy and Sales Compensation Policy Differences
There may be differences between what Tekelec is required to book as an order
based on the Corporate Order Policy and the treatment of that order booking for
commission purposes under this Sales Compensation Policy. Examples of those
differences are highlighted below:

  •   Offers made without the full binding commitment of the corporation as
evidenced by the proper application of the Authority Approval Matrix and/or
offers that knowingly and intentionally misrepresent the capabilities of the
product are not eligible for commissions even though they may result in a
financial obligation to Tekelec. Examples of these differences include orders
agreed to outside of the defined approval process that Tekelec agrees to accept
or offers that state transaction volume capabilities that are beyond Tekelec’s
standard specifications.     •   In the event an order is renegotiated or
cancelled, a full adjustment may result for financial reporting purposes. For
commission purposes, whether the commission will be recovered using the
Debooking approach indicated above will depend on whether: 1) the change in the
order is due to changes in customer requests — commissions will be recovered for
changes in customer requests (i.e. delivery timing) or 2) the change in the
order is due to company performance delays — commissions will not be recovered
due to a Company delay in meeting shipment dates. Changes in quality scoring as
discussed in the next section on Compensation Plan Components may result from
order

          Confidential   Page 7   Initials ___

 



--------------------------------------------------------------------------------



 



      changes and, if applicable to commissions, may result in debookings and
the return of commissions without time limitation (i.e. unlimited “clawback”
provisions).     •   Credit reductions may be required under the Corporate Order
Policy after the order is booked due to a decline in the customer’s credit
position. For commission purposes, provided Tekelec’s Credit department approved
the customer at the time of the order, there will be no commission reduction for
a subsequent change in the credit rating of the customer that may require a
financial reporting adjustment. Every new customer must be approved by Credit
without exception — refer to the Approval Authority Matrix.     •   Penalties
due to performance criteria within the order (delivery dates, KPI’s) after the
order was accepted by Tekelec will impact the order for financial reporting, but
will not impact or reduce commissions approved for payment. As an example, an
accepted order with a 12-week delivery lead-time that is not delivered for
20-weeks due to non-performance by Tekelec and results in a financial penalty to
Tekelec would reduce the financial reporting value of the order, but would not
reduce approved commissions.

The examples above are not intended to be all-inclusive. Cash collections often
dictate the true intent of the customer arrangements. Any potential difference
between the Corporate Order Policy and this Sales Compensation Policy will be
subject to review and confirmation as to equitable treatment by the Sales
Compensation Committee to ensure the intent of rewarding sales employees for
performance is met while meeting Tekelec’s strategic and tactical objectives.

          Confidential   Page 8   Initials ___

 



--------------------------------------------------------------------------------



 



COMPENSATION PLAN COMPONENTS
At the beginning of the year each commissioned sales professional will be
provided with a specific compensation plan. This plan will consist of the
approved compensation policy, specific sales assignment (e.g. territory, major
account or product team), and quota by period measured, base salary and
commission rate. While there may be some changes to individual plans during the
year, the total compensation value for each individual generally will not
change. There is also opportunity for each individual to exceed the total
compensation value by exceeding quota. There is no cap on sales compensation.
Each sales professional must sign his/her specific compensation plan in the form
of an executed quota sheet and return the plan to his/her manager. The manager
is responsible for forwarding the compensation plan to the Director,
Compensation & Benefits with the appropriate signatures. No commissions for the
year will be paid before the signed quota sheets are returned to the Director,
Compensation & Benefits.
The Sales Plan includes the following major compensation elements for all sales
employees as follows:
Base Compensation (Salary)
Base Compensation is a specific amount paid to each sales professional on a
bi-weekly or monthly basis, depending on the region. The base compensation for
each sales professional is specified in his/her respective sales compensation
packages.
Commissions
Commissions are paid in accordance with this plan only on the approval of the
commission calculations by the Sales Compensation Committee. Generally, a
commission rate will be established by dividing targeted commissions by the
assigned quota. Each employee should refer to their individual Quota Sheets for
their specific commission targets and commission rates. Additional information
concerning Commissions follows in the next section of this Policy.
The Sales Commission Plan is a performance-based plan designed to place special
emphasis on strategic products and accounts. Specific commission base rates are
reflected in each sales professional’s assigned quota sheet, labeled “2010 Sales
Commission Plan” and may change from time to time by product for strategic
reasons. The base rate is calculated as your individual targeted commission
divided by your total annual quota. As per the Quota section of this document,
specific quota will be provided for each product line, “Emerging” and

          Confidential   Page 9   Initials ___

 



--------------------------------------------------------------------------------



 



“Established”. In addition, product line targeted commission amounts will be
provided.
Commissions for employees with direct and managed quota are calculated based on
the quarter-end reports showing the sales employee’s booking totals where
commissions are paid. The sales employee’s commission will be paid following
approval by the Sales Compensation Committee.

  •   Sales of ”Established” products, defined as Eagle plus Eagle based
applications, Global Number Portability, and associated Services (PS,
TekelecCare), will be compensated at a base commission rate of 80% of your base
rate.     •   Sales of ”Emerging” products, defined as performance monitoring
and Mobile Messaging products along with Eagle XG and its associated
applications and Services (PS, TekelecCare) will be compensated at a multiplier
of your base rate such that commissions will be earned at target when your quota
plan is achieved.

For example: A sales professional’s quota sheet would be structured as follows:

             
Product Line
Total (Base Rate)
Established
Emerging
  Quota Assigned
$10,000,000
$7,000,000
$3,000,000   Commission Target
$101,000
$56,000
$45,000   Rate
1%
0.8%
1.5%

The above commission rates are subject to the following multipliers:
Established and Emerging Product Solutions to New Customers

      New customers are limited to those customers which are nominated by the
SVP of Sales and confirmed by the President and CEO and will generally only
include those initial orders (and associated expansion orders placed in 2010)
that exceed $250,000.         Tekelec will multiply the commission rate paid for
orders of Established and Emerging product solutions into new customers by a
factor of 125% of the Established or Emerging product line commission rate.    
    For example, given that a sales professional sells $7,000,000 of Established
products to a New Customer; then his rate would be calculated as follows:      
  0.8% x 125% = 1% rate as extended (7,000,000 x 1% = $70,000)         If a
sales professional sells $3,000,000 of Emerging products to a New Customer, then
her rate would be calculated as follows:

          Confidential   Page 10   Initials ___

 



--------------------------------------------------------------------------------



 



      1.5% x 125% = 1.875% rate as extended (3,000,000 x 1.875% = $56,250)

Order Quality Adjustment Factor
For sales of Established product solutions into existing customers in 2010
valued at $500,000 or more, the “Order Quality Adjustment Factors” as described
below will apply:

      For orders received where all products are Generally Available in the
quarter of order booking AND the quoted margin of the Established product
portion is greater than 90%, Tekelec will award an “Order Quality Adjustment
Factor Multiplier” of 125% against the Established portion of the solution. This
provides a similar outcome to the New Customer adjustment described above.      
  For orders received where all products are NOT Generally Available in the
quarter of order booking AND the quoted margin of the Established product
portion is less than 40%, Tekelec will apply an “Order Quality Adjustment Factor
Multiplier” of 80% against the Established portion of the solution.         For
example, given that a sales professional sells $7,000,000 of Established
products to an existing Customer at 39% margin and includes future functionality
available 2 quarters after the order booking quarter; then his rate would be
calculated as follows:         0.8% x 80% = 0.64% rate as extended (7,000,000 x
0.64% = $44,800)

      All employees in Pre-Sales and former mBalance product sales positions
will have their commissions calculated against a base rate of 100%

The “Order Quality Adjustment Factor Multiplier” may be adjusted at Tekelec’s
sole discretion:
To assist sales employees in determining the potential commission for a
particular quote, the quoting function will calculate the estimated scoring
quality for a particular transaction as part of the transaction review process.
Commission Payments
Commissions will be calculated for every fiscal quarter and will be paid
following approval with the employee’s regular paycheck in the second month
following the end of the fiscal quarter or as soon as administratively feasible
thereafter.

          Confidential   Page 11   Initials ___

 



--------------------------------------------------------------------------------



 



Tekelec will pay 50% of total commission earned for all orders as adjusted by
Quality and New Customer adjustments at the end of the fiscal quarter in which
the order was booked with the remaining 50% for that order payable following the
end of the next fiscal quarter provided the sales employee is still employed
with Tekelec at the time of the second payment.
Tekelec will pay 100% of total commission earned for all SPIFs and Commissions
on Revenue from prior sales compensation policies at the end of the fiscal
quarter in which the event giving rise to the SPIFs or Revenue Recognition
occurs.
Product orders subject to the Order Quality Adjustment Factor and/or the New
Customer premiums that are subsequently debooked due to a change in the terms of
the order will be re-scored and any adjustment to commissions will be deducted
from the remaining commission payable upon the completion of the next quarter
following the initial determination of a potential commission payment and will
be subject to commission reductions from future commission calculations
(“clawback provisions”).
In order to provide the highest order quality scoring, a VPA will initially be
evaluated based on the anticipated order dates within the VPA. If no dates are
specified, the scoring will be based on an assumed ratable order flow over the
VPA term. VPA’s will be initially booked and commissioned at the Established
Commission rate. Quality, New Customer or Emerging rates will be applied to the
actual order and rates will be adjusted accordingly. SPIF’s will be added to the
total commission earned.
Discounts
All discounts should be reflected on an official Tekelec quote. Discounting
beyond a published discount schedule without approvals as defined in the Tekelec
Authority Approval Matrix may make the employee subject to termination and the
President and CEO may reduce or deny commission for the order in question.
Allocation of Discounts between Emerging and Established product lines will be
in accordance with the customer’s purchase order. When discount allocation is
not specified by the customer; such discount will be allocated ratably to each
product solution based on the net pricing.
Other Adjustments
Commission payments will be calculated on the booked value of the order with the
following modifications:

•   Commissions will not be paid on re-stocking charges.

          Confidential   Page 12   Initials ___

 



--------------------------------------------------------------------------------



 



•   Commissions will not be paid on out-of-warranty technical support
(TAC) services.

Commissions on Revenue — From Prior Sales Compensation Policies
Prior to 2007, Tekelec’s Sales Compensation Policies paid 50% on booked orders
and 50% on revenue with revenue paid when recognized to the sales employee with
that customer responsibility at the time of revenue recognition (not necessarily
the sales employee who received the order component of the commission). To the
extent there are outstanding commissions not yet paid pending revenue
recognition from prior years, Tekelec will pay in 2010 the run out of those
commissions based on the following approach to active sales employees:

  •   Tekelec has taken a snapshot of the organizational structure as of
12/31/06 (“frozen structure”) and will approve through the Sales Compensation
Committee and provide commissions on pending revenue when recognized to the
sales person and sales team in place as of the end of 2006 to the extent
possible by Tekelec’s new financial incentive compensation module.     •   To
the extent the frozen structure cannot be tracked by Tekelec’s new financial
incentive compensation module, Tekelec will pay the run out of recognized
revenue based on the current organizational structure, adjusted by
recommendations of the SVP Global Sales.

Terminated sales employees are not eligible for further approved commissions
from this 2010 Sales Compensation Policy or any prior Tekelec Sales Compensation
Policy.
Commissions on Termination
In the event a sales employee terminates Tekelec employment, whether on a
voluntary or involuntary basis, commissions not yet approved by the Sales
Compensation Committee from the order booking after the separation date will be
forfeited, including the 50% of commissions held for payment in the subsequent
fiscal quarter.

          Confidential   Page 13   Initials ___

 



--------------------------------------------------------------------------------



 



TekelecCare Commissions
TekelecCare orders will retire quota and commissions and will be paid at the
associated Established or Emerging product set base commission rate.
Extensions to TekelecCare orders will retire quota and commissions and will be
paid at the associated Established or Emerging base commission rate only to the
extent the customer prepays beyond the initial 12-month order. Multi-year
TekelecCare orders that are not prepaid will be paid under future commission
policies to the sales person of record for that account (which may not be the
original sales person) as of the subsequent year’s cash recognition for the
extension.
Accelerator Incentives
All employees under this 2010 Sales Compensation Policy, except as noted below,
are eligible for accelerators for exceeding annual total quota target as
indicated below:

  •   150% multiplier for exceeding total quota.     •   200% multiplier for
exceeding both the separately assigned quotas for Emerging and Established
products.

Accelerators only apply to commissions earned on the portion of excess quota
attainment.

          Confidential   Page 14   Initials ___

 



--------------------------------------------------------------------------------



 



Addendum to the Tekelec 2010 Sales Compensation Policy
As provided for in the Tekelec 2010 Sales Compensation Policy, Tekelec reserves
the right to make changes to the sales compensation policy during the year and
will confirm all changes in writing to covered participants.
Effective for all sales made on or after July 5th, 2010 (2H2010), the “Order
Quality Adjustment Factor” section (beginning on page 17) of the 2010 Tekelec
Sales Compensation Policy has been amended as follows:
 
Order Quality Adjustment Factor
For all sales, excluding TekelecCare renewal orders, valued at $250,000 or more,
the “Order Quality Adjustment Factors” as described below will apply:

1.   For orders received where the quoted margin is greater than 85%, Tekelec
will award an “Order Quality Adjustment Factor Multiplier” of 125% against the
commission rate in effect.   2.   For orders received where the quoted margin is
less than 45%, Tekelec will apply an “Order Quality Adjustment Factor
Multiplier” of 80% against the commission rate in effect.

For example, given that a sales professional with a commission rate of 0.8%
sells $7,000,000 of products to at 39% margin; then his rate would be calculated
as follows:

      0.8% x 80% = 0.64% rate as extended (7,000,000 x 0.64% = $44,800)

For TekelecCare renewal orders, credits for product performance, failure to meet
committed service level agreements, or concessions provided to customers for
product or service quality below Tekelec’s standard will no longer be included
in the quote for TekelecCare and thus will not reduce the order value or be
considered in the determination of the Order Quality Adjustment Factor
Multiplier as described below:

1.   For orders received that (a) maintain the price (i.e., (i) no “effective”
reduction in price relative to the current installed base and/or (ii) not
charging the full value for the quoted renewal rate) and (b) provide for annual
billing and payment in advance, Tekelec will award an “Order Quality Adjustment
Factor Multiplier” of 125% against the commission rate in effect.   2.   For
orders received that result in a reduction in price of more than 5% either
through (a) a reduction in price relative to the current installed base or
(b) not charging the full value for the quoted renewal rate, Tekelec will apply
an “Order Quality Adjustment Factor Multiplier” of 80% against the commission
rate in effect.

Equipment taken out of service by the customer and therefore excluded from the
current year’s offer will not be considered in determining the “Order Quality
Adjustment Factor Multiplier”.

          Confidential   Page 15   Initials ___

 



--------------------------------------------------------------------------------



 



             
 
  2010 Tekelec Commission Plan   Effective: July 3, 2010    
 
           
   Name:
  Claudy, Wolrad        



Region
GPS ALL

                                                                               
      1Q       2Q       3Q       4Q       TOTAL                          
Total Quota
      73,600,000         115,000,000         117,845,000         181,555,000    
    488,000,000                          
Quota — Established
      49,280,000         77,000,000         70,840,000         110,880,000      
  308,000,000                          
Quota — Emerging
      24,320,000         38,000,000         47,005,000         70,675,000      
  180,000,000                          
 
                                                                         
Base Commission Rate
      0.05543478 %       0.05543478 %       0.05225410 %       0.05225410 %    
          Commissions Targets    
 
                                                                         
Established Rate
      0.04434783 %       0.04434783 %       0.04180328 %       0.04180328 %    
               131,967 Established    
Emerging Rate
      0.07790046 %       0.07790046 %       0.06329460 %       0.06329460 %    
               123,033 Emerging    
 
                                                                                
       
Commission rate >100% of annual quota (in one product group)            1.5 x
rate
                       255,000                
Commission rate >100% of annual quota (in both product groups)         2.0 x
rate
                                     
 
                                                                         
Note: The commission amount in local currency is equal to:      Commission Rate
     X      Quota Value in $US
                         
 
                                                                           
 
    At 100%                                                                
Base Salary
    € 195,000                                                                  
Annual Commissions
    € 255,000                                                                  
Total Compensation
    € 450,000                                                                  

                  Approved by:   Date    
 
           
V.P.
           
 
             

Participant
           
 
             

H.R.
           
 
           

